Opinion issued February 3, 2014.




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-14-00093-CV
                            ———————————
    IN RE HUSQVARNA CONSUMER OUTDOOR PRODUCTS N.A., INC.,
                          Relator



            Original Proceeding for Petition for Writ of Mandamus



                          MEMORANDUM OPINION

      Relator, Husqvarna Consumer Outdoor Products N.A., Inc., has filed a

petition for writ of mandamus, contending that respondent, the Honorable Ben

Hardin, abused his discretion in granting in part real parties in interest’s motion to

compel responses to requests for production of documents.1


1
      The underlying case is Jimmy Sanders and Charlotte Laws-Sanders, Individually
      and As Next Friend of Trenity Sanders v. Husqvarna, Inc., Husqvarna Outdoor
      We deny the petition for writ of mandamus. We further dismiss as moot

relator’s emergency motion to stay underlying case.



                                  PER CURIAM


Panel consists of Justices Jennings, Higley, and Sharp.




      Products, Inc.; Poulan-Texas, Co.; and Conn’s Inc., cause no. 67207, in the 23rd
      District Court of Brazoria County.
                                          2